Citation Nr: 9912092	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-20 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a back 
injury with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran had active military from August 1969 to November 
1970.

By rating action dated in January 1994 the Department of 
Veterans Affairs (VA) denied entitlement to service 
connection for residuals of a back injury with degenerative 
joint disease and a permanent and total disability rating for 
pension purposes.  The veteran appealed from that decision.  
The veteran also appealed from a March 1994 rating action 
denying entitlement to service connection for residuals of a 
laceration of the chin and chronic headaches.  The case was 
initially before the Board of Veterans' Appeals (Board) in 
August 1996 when service connection for a disability 
manifested by headaches was denied.  Appellate consideration 
of the remaining issues was deferred and the case was 
remanded to the regional office for further action with 
regard to those issues.  In a September 1998 rating action 
service connection was granted for residuals of a laceration 
on the chin and entitlement to a permanent and total 
disability rating for pension purposes was granted.  Thus, 
those matters are no longer in an appellate status.  The case 
is again before the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  During service, in August 1969 and February 1970, the 
veteran was seen with complaints of low back pain.  When he 
was examined for release from active duty in November 1970, 
clinical evaluation of the spine was reported to be normal.

3.  Chronic low back disabilities, including degenerative 
joint disease, were initially medically demonstrated many 
years following the veteran's separation from military 
service and are unrelated to the back complaints in service.

4.  The veteran's low back complaints during service 
represented acute and transitory conditions that resolved 
with treatment, leaving no residual disability.


CONCLUSION OF LAW

A chronic low back disability, including degenerative joint 
disease, was neither incurred in or aggravated during 
service, nor may degenerative joint disease of the veteran's 
lumbar spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307 , 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); effective on and after September 1, 1989.  That 
is, the Board finds that he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed to the extent possible.  
In this regard, pursuant to the remand by the Board, the 
regional office, in correspondence to the veteran dated in 
September 1996, asked the veteran to provide the names and 
addresses of all physicians and clinics where he had received 
treatment for a back disability since his discharge from 
service and to complete and return authorization forms for 
release of that information.  However, the veteran did not 
respond to the request.  The veteran was also scheduled for 
VA examinations in May 1998 and failed to report for the 
examinations.  Accordingly, the Board will base its decision 
on the evidence of record.

I.  Background.

The veteran's service medical records reflect that he was 
seen in August 1969 with a complaint of back and hip joint 
pain.  Physical examination was essentially negative.  
Impressions were made of musculoskeletal strain and 
lumbosacral strain.  He was seen two days later in August and 
it was indicated that there was minimal lumbosacral spasm.  
It was stated that there had been no history of trauma.  An 
assessment was made of probable mild strain.  An X-ray study 
of the veteran's lumbosacral spine made in August 1969 
reflected a questionable defect in the pars interarticularis 
at the level of L5-S1.

The veteran was again seen during service in February 1970 
with a complaint of pain in the small of his back for three 
days.  It was indicated that he had fallen on a ladder.  An 
impression of back strain was made.  He was again seen the 
following day and it was indicated that he had not obtained 
any relief from analgesics.  There was good range of motion 
of the back.  A contusion of the back was diagnosed.  He was 
placed on light duty for three days.  When the veteran was 
examined for separation from military service in November 
1970, clinical evaluation of the spine was reported to be 
normal.

The veteran's initial claim for VA disability benefits was 
submitted in August 1993.  He referred to several conditions 
including a back injury due to a fall in 1970 while on active 
duty.  

The regional office received a number of VA outpatient 
treatment records in connection with the veteran's claim.  
The record reflects that he was seen in July 1993 with a 
complaint of low back pain of 6 years' duration that was 
gradually worsening.  It was indicated that he had fallen 
from a deck 8 months previously and had landed on his back.  
Ever since that time he had had back pain with shooting pain 
over the buttocks.  Various findings were recorded including 
a limited range of motion of the back.  The diagnostic 
impression was degenerative joint disease of the lumbar spine 
with disc degeneration.  An X-ray study of the lumbar spine 
made in July 1993 showed degenerative discogenic disease and 
degenerative spurring. 

The VA outpatient treatment records reflect that the veteran 
was seen in August 1993 with complaints of chronic low back 
pain.  It was indicated that he had fallen from a 15-foot 
embankment on his back.  When he was seen later in August 
1993 he reported a history of a fall on a steel plate in 
1970, with another fall in apparently January 1993.  He was 
again seen in September 1993 and indicated that he had fallen 
five months previously.  The veteran was hospitalized by the 
VA during September and October 1993 for conditions including 
an acute exacerbation of chronic low back pain.

The veteran was afforded a VA general medical examination in 
December 1993.  He indicated that he had fallen 15 feet in 
1970, injuring his low back.  It was indicated that X-ray 
studies had been performed and according to the veteran there 
had been no fracture.  His current complaints (i.e., in 
December 1993) included low back pain.  On examination 
various findings were recorded including some limitation of 
motion of the lumbar spine.  An X-ray study (apparently 
performed in January 1994) of the lumbar spine showed mild 
hypertrophic spurring and multilevel discogenic disease.  The 
diagnoses included residuals of back injury including 
degenerative joint disease.

The regional office thereafter received a number of private 
medical records reflecting that the veteran was seen for 
various conditions from 1987 to 1992.  In December 1990 and 
September 1991 low back pain was indicated.  An intravenous 
pyelogram in March 1992 showed previous abdominal surgery and 
degenerative spinal changes.

During the course of a hearing at the regional office in 
September 1994, the veteran related that he had had falls 
during service when he had injured his back.  He related that 
on one occasion in February 1970 he had fallen from a steel 
ladder and injured his back.  He stated that he had reported 
intermittent back pain at the time of his physical 
examination for separation from service.  He further related 
that he had received treatment at various private hospitals 
following his separation from service.

In 1995 the regional office received records from the 
Bayfront Medical Center, Inc., in St. Petersburg, Florida, 
reflecting that the veteran had been treated in February 1994 
for conditions including degenerative joint disease of the 
back with a bulging disc.

Thereafter, the veteran was hospitalized at a VA medical 
center on several occasions in 1996 and 1997 for conditions 
including low back pain. 


II.  Analysis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and degenerative arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In this case, the veteran's service medical records reflect 
that he was seen in August 1969 with complaints including low 
back pain and impressions of musculoskeletal strain and 
lumbosacral strain were made.  An X-ray study of the 
lumbosacral spine showed a questionable defect in the pars 
interarticularis at the level of L5-S1.  He was again seen in 
February 1970 with a complaint of pain in the small of his 
back for three days' duration.  It was indicated that he had 
fallen down a ladder.  An impression of back sprain was made.  
He was again seen the following day and the back condition 
was diagnosed as a contusion; he was placed on light duty for 
3 days.  Thereafter, service medical records, to including 
the report of the veteran's physical examination for 
separation from service in November 1970, reflect no further 
complaints or findings regarding the low back.  On the 
physical examination for separation from service, clinical 
evaluation of the spine was reported to be normal. 

The veteran has related that he continued to have low back 
problems following the inservice fall and that he was treated 
for his low back by various private physicians and at various 
medical facilities following his release from active duty.  
However, as noted previously, the veteran did not provide the 
names and addresses of the private physicians/hospitals where 
he was reportedly treated after service in accordance with 
the request (by means of correspondence dated in September 
1996) by the regional office.  The initial medical 
documentation of record reflecting a chronic low back 
disability is many years following the veteran's separation 
from service.  Diagnoses were recorded including degenerative 
joint disease of the lumbar spine as well as degenerative 
disc disease of the lumbar spine.  It is further noteworthy 
that the record related to the veteran's treatment on an 
outpatient basis by the VA during 1992 and 1993 reflects his 
assertions bearing on his having experienced several then 
recent falls with injuries to his back.

In view of the extended duration between the veteran's 
separation from military service and the initial medical 
report of a chronic low back disability following the 
veteran's separation from service, the Board is unable to 
conclude that any of the veteran's current chronic back 
conditions either developed coincident with his military 
service or, in the case of degenerative joint disease, within 
one year following his release from active duty.  Instead, it 
appears that the veteran's inservice low back complaints were 
representative of acute and transitory conditions which, in 
any event, resolved without any residual disablement.  There 
is, in addition, no evidence relating any presently shown 
back disability to any inservice back complaint or problem.  
Accordingly, the Board is constrained to conclude that 
favorable action in connection with the veteran's claim for 
service connection for residuals of a back injury with 
degenerative joint disease is not in order.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

In reaching the foregoing conclusion, the Board has carefully 
reviewed the entire record in this case.  However, the Board 
does not find the evidence to be so evenly balanced that 
there is doubt as to any material aspect involving the issue 
on appeal.  38 U.S.C.A. § 5107.


ORDER

Service connection for residuals of a back injury with 
degenerative joint disease is denied. 


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

